DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
A.  The examiner and applicant’s attorney had several discussions regarding the amendment filed on 1/29/2021 and amendments to place the claims into condition for allowance (See attached interview summary).
Below is the amendment that places the claims into condition for allowance as discussed.

B.  Authorization for this examiner’s amendment below was given in an interview with Natalya Dvorson on 2/10/2021.

(Previously Presented) A method comprising:
sending a first data packet in a first communication session from a first endpoint to a second endpoint over a first call leg of the first communication session;
receiving a second data packet in the first communication session from the second endpoint to the first endpoint over the first call leg;
determining whether performance of the first communication session has degraded based on the first data packet or the second data packet;
when the performance of the first communication session has degraded:
incorporating information associated with the performance of the first communication session into a header of the second data packet; 
providing the second data packet to the first endpoint of the first communication session; 
receiving a request to establish a second communication session, the request including an identifier of the first communication session; 
identifying the first communication session using the identifier of the first communication session; and 
using the identifier of the first communication session, establishing the second communication session in which at least one call leg of the first communication session is maintained and at least one other call leg of the first communication session that experienced degradation in the performance is replaced, wherein establishing the second communication session includes: 
in response to receiving the request to establish the second communication session at a first device from a call controller, providing to a second network device a call leg request that includes the identifier of the first communication session, and
in response to the second network device accepting the call leg request, establishing the second communication session with the second endpoint.

 (Canceled).


(Previously Presented) The method of claim 1, further comprising:
receiving a request to terminate the first communication session from the call controller; and
in response to the request to terminate the first communication session, terminating the first communication session.

(Canceled).

(Previously Presented) The method of claim 1, wherein the information associated with the performance of the first communication session comprises one or more of:
a call leg identifier;
packet loss metrics;
packet delay metrics; or
packet jitter metrics.


(Previously Presented) The method of claim 5, wherein the call leg identifier 
identifies at least one inbound call leg to the first endpoint and one outbound call leg to the second endpoint of the first communication session.


(Previously Presented) The method of claim 1, wherein the header of the second 
data packet includes In-Situ Operation, Administration, and Maintenance (iOAM) data.
8–29. (Canceled).

 (New) A method comprising:
sending a first data packet in a first communication session from a first endpoint to a second endpoint over a first call leg of the first communication session;
receiving a second data packet in the first communication session from the second endpoint to the first endpoint over the first call leg;
determining whether performance of the first communication session has degraded based on the first data packet or the second data packet;
when the performance of the first communication session has degraded:
           	incorporating information associated with the performance of the first communication session into a header of the second data packet by adding, to the header of the second data packet, an entity identifier of a source of a degradation of the performance, a type of the degradation of the performance, an inbound call leg identifier of the source, and an outbound call leg identifier of the source; 
			providing the second data packet to the first endpoint of the first communication session; 
			receiving a request to establish a second communication session, the request including an identifier of the first communication session; 
			identifying the first communication session using the identifier of the first communication session; and 
			 using the identifier of the first communication session, establishing the second communication session in which at least one call leg of the first communication session is maintained and at least one other call leg of the first communication session is replaced, wherein the at least one other call leg experienced the degradation in the performance and is associated with the inbound call leg identifier and the outbound call leg identifier. 

(New) The method of claim 30, wherein the information associated with the performance 
of the first communication session comprises one or more of:
a call leg identifier;
packet loss metrics;
packet delay metrics; or
packet jitter metrics.

(New) The method of claim 30, wherein the header of the second data packet includes In-Situ Operation, Administration, and Maintenance (iOAM) data.

(New) The method of claim 30, further comprising:
	after establishing the second communication session, terminating the first communication session.

(New) The method of claim 33, wherein the first communication session involves a plurality of network devices and a first network device of the plurality of network devices is the source of the degradation of the performance, and wherein establishing the second communication session includes replacing the first network device.
(New) The method of claim 34, further comprising:
selecting a second network device of the plurality of network devices to replace the first network device.

(New) The method of claim 30, wherein determining whether the performance of the first communication session has degraded is based on detecting one or more of packet loss, packet delay, or packet jitter.

(New) The method of claim 30, wherein establishing the second communication session 
includes providing, to a call controller, a request to establish the second communication session, the request includes the entity identifier of the source of the degradation of the performance.

(New) An apparatus comprising:
a communication interface configured to enable network communications;
a processing device coupled with the communication interface, and configured to perform operations comprising:
sending a first data packet in a first communication session from a first endpoint to a second endpoint over a first call leg of the first communication session;
receiving a second data packet in the first communication session from the second endpoint to the first endpoint over the first call leg;
determining whether performance of the first communication session has degraded based on the first data packet or the second data packet;
when the performance of the first communication session has degraded:
incorporating information associated with the performance of the first communication session into a header of the second data packet; 
providing the second data packet to the first endpoint of the first communication session; 
receiving a request to establish a second communication session, the request including an identifier of the first communication session; 
identifying the first communication session using the identifier of the first communication session; and 
using the identifier of the first communication session, establishing the second communication session in which at least one call leg of the first communication session is maintained and at least one other call leg of the first communication session that experienced degradation in the performance is replaced, 
wherein the operation of establishing the second communication session includes: 
in response to receiving the request to establish the second communication session, from a call controller, providing to a network device a call leg request that includes the identifier of the first communication session, and
in response to the network device accepting the call leg request, establishing the second communication session with the second endpoint.


(New) The apparatus of claim 38, wherein the processing device is further configured to 
perform additional operations comprising:
receiving a request to terminate the first communication session from the call controller; and
in response to the request to terminate the first communication session, terminating the first communication session.


(New) The apparatus of claim 38, wherein the information associated with the performance 
of the first communication session comprises one or more of:
a call leg identifier;
packet loss metrics;
packet delay metrics; or
packet jitter metrics.


(New) The apparatus of claim 38,wherein the header of the second data packet includes In-Situ Operation, Administration, and Maintenance (iOAM) data and wherein the apparatus is a session boarder controller.

(New) The apparatus of claim 38, wherein the first communication session includes another network device that is a source of the degradation in the performance, and establishing the second communication session includes replacing the another network device.

(New) The apparatus of claim 38, wherein the processing device is further configured to 
perform an additional operation comprising terminating the first communication session after establishing the second communication session.

(New) The apparatus of claim 38, wherein the processing device is configured to determine whether the performance of the first communication session has degraded by determining whether performance metrics, obtained from the first data packet or the second data packet, fall outside a predetermined range or threshold.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
1.  Allow claims 1, 3, 5-7 and 30-44 and cancel claims 2, 4 and 8-29.

2.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

3.  No other issues exist – an inteview was held on 2/8/2021 to discuss amendming the claims into allowable form (see attached interview summary).

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:

The ability for receiving a second data packet in the first communication session from the second endpoint to the first endpoint over the first call leg;
The ability for determining whether performance of the first communication session has degraded based on the first data packet or the second data packet;
The ability for when the performance of the first communication session has degraded, incorporating information associated with the performance of the first communication session into a header of the second data packet AND providing the second data packet to the first endpoint of the first communication session; 
The ability for receiving a request to establish a second communication session, the request including an identifier of the first communication session; 
The ability for identifying the first communication session using the identifier of the first communication session; and 
The ability for using the identifier of the first communication session, establishing the second communication session in which at least one call leg of the first communication session is maintained and at least one other call leg of the first communication session that experienced degradation in the performance is replaced, wherein establishing the second communication session includes: 
The ability for in response to receiving the request to establish the second communication session at a first device from a call controller, providing to a second 
The ability for in response to the second network device accepting the call leg request, establishing the second communication session with the second endpoint.

5.  Note that prior art Cruickshank, Upadhyay and Data Fields For In-Situ OAM, which were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed in the PTO 892 form but the examiner notes that they do not teach the entire inventive concept.   
All deal with re-routing around a failed communications link.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414